         Case 3:20-cv-00693-BAJ-SDJ             Document 17       07/29/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


 MACK FINANCIAL SERVICES CIVIL ACTION

 VERSUS

 L3 TRUCKING LLC, ET AL. NO. 20-00693-BAJ-SDJ


                                   RULING AND ORDER

       Before the Court is Plaintiffs Motion for Default Judgment Against All

Defendants (Doc. 9). Plaintiff filed a Verified Complaint against Defendants, L3

Trucking LLC ( L3 Trucking ) and Chad V. Landry, following their alleged default

on two agreements. (Doc. 1 at ^[ 11). Defendants have been served but have not


responded. (Doc. 5). The Clerk entered defaults as to both Defendants. (Doc. 7).


Plaintiff now moves for entry of default judgment against both Defendants. For the

reasons assigned. Plaintiffs Motion is GRANTED.

  I. BACKGROUND

           A. Alleged Facts

       This is a breach of contract action, arising from a December 29, 2017 Credit

Sales Contract entered into between Plaintiff1, a limited liability company formed

under the laws of Delaware, and L3 Trucking, a limited liability company formed

under the laws of Louisiana. (Doc. 1 at 1[ 5). L3 Trucking agreed to finance the




1 While the Contract was entered into between the "Seller," Capitol Trucks, LLC, and the
 Buyer, L3 Trucking LLC, the Contract was assigned "immediately upon execution" to
Plaintiff, Mack Financial Services. (Doc. 1-4, p. 2); (Doc. 1-4, p. 6).
         Case 3:20-cv-00693-BAJ-SDJ          Document 17      07/29/21 Page 2 of 11




purchase of a 2018 Mack GU813, with a Dump Body OX 16ft Stampede Body

attachment (the "Equipment"), subject to seventy-two monthly payments totaling

$216,050.88 (the "Contract"). (Id.).

       To secure the payment of the amount due under the Contract, as well as all


other debts and obligations at any time owed by L3 Trucking to Plaintiff, L3 Trucking

granted Plaintiff a security interest in the Equipment together with all present and

future attachments, accessions, replacements, parts, repairs, additions,


substitutions, chattel paper, and proceeds, including amounts payable under any


insurance policies (the Collateral). (Doc. 1-4, p. 2).


       On December 29, 2017, Defendant Chad V. Landry, a citizen of Louisiana,

executed a Continuing Guaranty pursuant to which Landry guaranteed the "full,


prompt and complete payment and performance of all sums, moneys, notes, loans


[and] indebtedness ofL3 Trucking to Plaintiff and its subsidiaries and affiliates (the

"Continuing Guaranty"). (Doc. 9-1, p. 5); (Doc. 1-6, p. 1).


       L3 Trucking allegedly failed to make payments due in breach of the Contract.

(Doc. 9-2 at K 9). Subsequently, Landry failed to perform L3 Trucking's obligations

under the Contract, in breach of the Continuing Guaranty. (Doc. 9-2 at ^ 10). The

Contract provides that, in the event of default, the entire unpaid balance of the Total

Obligation will bear interest at the rate of 18% per annum." (Doc. 1-4, p. 2). The


Contract further provides that, in the event of late payments, (<[a] late charge of 5%

of any overdue amount on any Installment will be charged for each Installment not


received in full. . . within fifteen (15) days of its due date." (Id.).
        Case 3:20-cv-00693-BAJ-SDJ       Document 17    07/29/21 Page 3 of 11




          B. Procedural History

      On October 16, 2020, Plaintiff filed the instant Verified Complaint against

Defendants for breach of contract and breach of guaranty. (Doc. 1). On the same day,


Plaintiffs filed an exparte Motion for Issuance of Writ ofSequestration. (Doc. 2). On

October 31, 2020, service of process was perfected upon Landry, individually and as


a registered agent ofL3 Trucking. (Doc. 5); (Doc. 5-1). On December 14, 2020, Plaintiff

moved for entry of default by the Clerk against Defendants. (Doc. 6). On December 14,

2020, the Clerk entered defaults against each Defendant. (Doc. 7). Despite receiving

summons on October 31, 2020, Defendants have failed to respond to or otherwise


defend this lawsuit. On March 4, 2021, Motion for Issuance of Writ ofSequestration

was granted. (Doc. 10).


      On January 12, 2021 Plaintiff moved for entry of default judgment. (Doc. 9).

II. LEGAL STANDARD

      Rule 55 of the Federal Rules of Civil Procedure sets forth certain conditions

under which default may be entered against a party, as well as the procedure by


which a party may seek the entry of default judgment. In order to obtain a default

judgment, the United States Court of Appeals for the Fifth Circuit has adopted a

three-step process. See New York Life Ins. Co. v. Brown, 84 F.3d 137, 141


(5th Cir. 1996). First, a default occurs when a party has failed to plead or otherwise

defend against an action. FED. R. ClV. P. 55(a). Next, an entry of default must be


entered by the clerk when the default is shown by affidavit or otherwise." See id.;

New York Life, 84 F-3d at 141. Third, a party may apply to the court for a default
          Case 3:20-cv-00693-BAJ-SDJ        Document 17     07/29/21 Page 4 of 11




judgment after an entry of default. FED. R. Civ. P. 55(b); New York Life, 84 F.3d

at 141.


       After a party files for a default judgment, courts must apply a two-part process


to determine whether a default judgment should be entered. First, the Court must

ascertain if the entry of default judgment is procedurally justified. Lindsey v. Prive

Corp., 161 F.3d 886, 893 (5th Cir. 1998). Several factors are relevant to this inquiry,

including: (1) whether there are material issues of fact; (2) whether there has been

substantial prejudice; (3) whether the grounds for default have been clearly

established; (4) whether the default was caused by excusable neglect or good faith

mistake; (5) the harshness of the default judgment; and (6) whether the court would

think itself obliged to set aside the default on a motion by defendant. Id. Default

judgments are disfavored due to a strong policy in favor of decisions on the merits

and against resolution of cases through default judgments. Id. Default judgments are

available only when the adversary process has been halted because of an essentially


unresponsive party. Sun Bank of Ocala v. Pelican Homestead & Sav. Ass fn,


874 F.2d 274, 276 (5th Cir. 1989) (citation omitted).

       Second, the Court must determine whether the plaintiffs complaint

sufficiently sets forth facts establishing that it is entitled to relief. Nishimatsu Constr.

Co. v. Houston Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975); Hamdan v. Tiger

Bros. Food Mart, Inc., No. CV 15-00412, 2016 WL 1192679, at *2 (M.D. La.


Mar. 22, 2016). A default judgment may be supported by well-pleaded allegations,

assumed to be true." Id. (citing Thomson v. Wooster, 114 U.S. 104, 5 (1885)). The




                                             4
        Case 3:20-cv-00693-BAJ-SDJ         Document 17   07/29/21 Page 5 of 11




Defendant, however, is "not held to admit facts that are not well-pleaded or admit to


conclusions of law. Id.


       Once the above process is complete, the Court must determine what form of


relief Plaintiff should receive. United States v. 1998 Freightliner

Vin #: 1FUYCZYB3WP886986, 548 F.Supp.2d 381, 384 (W.D. Tex. 2008). A

defaulting defendant "concedes the truth of the allegations of the Complaint

concerning defendant's liability, but not damages." Ins. Co. of the W. v. H & G


Contractors, Inc., 2011 WL 4738197, *4 (S.D. Tex., Oct. 5, 2011). Generally, "damages


are not to be awarded without a hearing or a demonstration by detailed affidavits

establishing the necessary facts." J & J Sports Prods, v. Morelia Mexican Rest., Inc.,


126 F. Supp. 3d 809, 814; See also United Artists Corp. v. Freeman, 605 F.2d 854, 857

(5th Cir. 1979). However, no hearing is required when "the amount claimed is a


liquidated sum or one capable of mathematical calculation." James v, Frame,


6 F.3d 307, 310 (5th Ch\ 1993).

III. Analysis

         A. Whether Default Judgment is Procedurally Justified

      Pursuant to the Lindsey factors, the Court finds that the entry of default

judgment is procedurally justified here.

      First, there are no issues of material fact here. L3 Trucking was obligated to


make seventy-two monthly payments totaling $216,050.88, while Landry acted as a

guarantor for those payments. Defendants failed to adhere to the terms of the


Contract and the Continuing Guaranty by failing to make payments. Second,

substantial prejudice has resulted to the Plaintiff due to the breach. As of

                                            5
        Case 3:20-cv-00693-BAJ-SDJ        Document 17     07/29/21 Page 6 of 11




December 28, 2020, a balance of $166,991.54 remains on the contract, representing a


principal balance of $140,800.44 and interest in the amount of $26,191.10. (Doc. 9-1,

p. 6). In addition, Defendants are responsible for late fees in the amount of $3,325.56,


charged pursuant to the Contract. (Id.). Plaintiff has also incurred attorneys fees and


legal expenses as a result of its efforts to collect the amounts due. (M at p. 7). Third,


the grounds for default are clearly established because, despite receipt of summons,


notice of suit, and a writ of sequestration ordering the collection of the Equipment,

Defendants have failed to respond or otherwise appear. Fourth, nothing before the


Court suggests that the default was caused by good-faith mistake or excusable

neglect. Fifth, default judgment is not overly harsh in this case, as the terms of the

Contract and Continuing Guaranty Defendants signed were clear and unambiguous.


Further, Defendants' failure to appear or otherwise defend their nonpayment


mitigates the harshness of the default judgment. Sixth, and finally, nothing before

the Court demonstrates that it would be obliged to set aside default on motion by

Defendants.


      The Court therefore finds that the six Lindsey factors weigh in favor of default.

          B. Whether Plaintiffs Complaint Establishes a Viable Claim for
              Relief

      A default judgment "must be supported by well-pleaded allegations and must

have a sufficient basis in the pleadings. Wooten v. McDonald Transit Assocs., Inc.,


788 F.3d 490, 498 (5th Cir. 2015) (citing Niskimatsu, 515 F.2d at 1206). Pleading

requirements for a default judgment are similar to those governed by Rule 8 of the

Federal Rules of Civil Procedure. Wooten, 788 F.3d at 498. Rule 8 requires "a short



                                           6
        Case 3:20-cv-00693-BAJ-SDJ       Document 17     07/29/21 Page 7 of 11




and plain statement of the claim showing that the pleader is entitled to relief." FED.

R. ClV. P. 8(a)(2). The primary purpose of Rule 8(a)(2) is to "give the defendant fair

notice of what the plaintiffs claim is and the grounds upon which it rests." Conley v.

Gibson, 355 U.S. 41, 47 (1957).

      Plaintiff sued for breach of contract. Jurisdiction is based on diversity, so the

Court applies the substantive law of the forum, Louisiana. See Boyett v. Redland Ins.


Co., 741 F.3d 604, 607 (5th Cir. 2014) (citing Erie R.R. Co. v. Tompkiizs, 304 U.S. 64

(1938)). Louisiana's choice-of-law rules require the Court to honor a contractual


choice-of-law provision, except to the extent the law chosen contravenes the public


policy of the state" whose law would otherwise apply. LA. Civ. CODE art. 3540.


Although Plaintiffs Motion relies on Louisiana law, see (Doc. 9-1, p. 4-7), both the


Contract and the Continuing Guaranty are governed by North Carolina law.

(Doc. 1-4, p. 3) (Governing Law: This Contract. . . shall be governed by and


construed in accordance with the internal laws of the State of North Carolina.");

(Doc. 1-6, p. 1) ("This Guaranty shall be governed by the internal laws of the State of

North Carolina. ). Under North Carolina law, ('[t]he elements of a claim for breach of

contract are (1) existence of a valid contract and (2) breach of the terms of that

contract." Supplee v. Miller'Motte Bus. Coll., Inc., 768 S.E.2d 582, 590 (N.C. Ct.


App. 2015) (internal quotation marks and citation omitted).

      Plaintiff argued in its Complaint that the parties entered into a valid contract,

in the form of the Contract and the Continuing Guaranty, that L3 Trucking was

obligated under the Contract to make payments, that L3 Trucking failed to make



                                          7
        Case 3:20-cv-00693-BAJ-SDJ         Document 17    07/29/21 Page 8 of 11




those payments, and that Landry failed to pay and perform L3 Trucking's obligations

under the Contract. (Doc. 1, at 1[1[ 11-14). By defaulting on their payment obligations,

Defendants caused Plaintiff damages. These facts are unopposed, as Defendants have


not filed an opposition. Thus, Plaintiffs complaint establishes a valid claim for relief.

          C. Calculation of Damages

       Plaintiff requested that judgment be entered against the Defendants for:

(1) the $140,800.44 principal balance; (2) contractual interest in the amount of

$26,191.10; (3) late fees in the amount of $3,325.56, and; (4) post judgment interest

and the contractual or legal rate. (Doc. 9, p. 2).


      The calculation of the amount owed is a simple one. Defendants are liable to


Plaintiff for $170,317.10, the sum of the aforementioned amounts. "Federal law


governs post-judgment interest. Meanx Surface Protection, Inc. v, Fogleman,


607 F.3d 161, 173 (5th Cir. 2010). Plaintiff may recover post-judgment interest

pursuant to 28 U.S.C. § 1961, which provides that post-judgment interest "shall be

calculated from the date of the entry of the judgment, at a rate equal to the weekly

average 1-year constant maturity Treasury yield, as published by the Board of


Governors of the Federal Reserve System, for the calendar week preceding . . . the


date of the judgment.

          D. Attorneys' Fees

      Plaintiff also requests attorneys' fees, as provided for in the Contract. (Doc. 1-4,


p. 3) ("Buyer agrees to pay on demand, all reasonable attorneys' fees and all other


costs and expenses which may be incurred by Lender in the enforcement of this


Contract. ). North Carolina traditionally has frowned upon contractual obligations
        Case 3:20-cv-00693-BAJ-SDJ          Document 17     07/29/21 Page 9 of 11




for attorney's fees as part of the costs of an action . . . unless such a recovery is


expressly authorized by statute. Stillwell Enterprises, Inc. v. Interstate Eqidpmejzt


Co., 200 N.C. 286, 289, 266 S.E.2d 812, 814 (1980). Under North Carolina law:

       Obligations to pay attorneys' fees upon any note, conditional sale contract or
       other evidence of indebtedness . . . shall be valid- and enforceable, and
       collectible as part of such debt, if such note, contract or other evidence of
       indebtedness be collected by or through an attorney at law after maturity,
       subject to the following provisions:

       (2) If such note, conditional sale contract or other evidence of indebtedness
       provides for the payment of reasonable attorneys' fees by the debtor, without
       specifying any specific percentage, such provision shall be construed to mean
       fifteen percent (15%) of the outstanding balance" owing on said note, contract
       or other evidence of indebtedness.


      (3) ... the outstanding balance shall mean the principal and interest owing
      at the time suit is instituted to enforce any security agreement securing
      payment of the debt and/or to collect said debt.

N.C. GEN. STAT. ANN. § 6-21.2 (West 2009).


       An award of attorneys' fees under G.S. 6-21.2 must be supported by evidence


and findings of fact showing the reasonableness of the award." Barker v. Agee, 93 N.C.


App. 537, 378 S.E.2d 566, review allowed 381 S.E.2d 784, affirmed in part, reversed

inpart 389 S.E.2d 803, 326 N.C. 470 (1989).

      In the case sub jndice the parties agreed that Defendants would be liable for

reasonable attorney's fees" incurred by Plaintiff in its efforts to enforce the Contract.


(Doc. 1-4, p. 3). However, Plaintiffs counsel lias not articulated why attorneys' fees


should be awarded in this case pursuant to North Carolina law. There have also been


additional filings in this matter since the instant motion was filed. See, e.g. (Doc. 13).

Therefore, the Court is not in a position to determine whether attorneys' fees are


warranted without further information. Plaintiffs counsel shall submit



                                             9
        Case 3:20-cv-00693-BAJ-SDJ       Document 17     07/29/21 Page 10 of 11




documentation outlining with specificity the attorneys fees incurred, as well as


briefing on whether attorneys' fees are warranted and in what specific sums,


pursuant to North Carolina law within fourteen days of the Court's order.


             E. Possession of the Equipment

       Plaintiff asserts that, because it has a security interest in the Equipment, it is

entitled to take possession of the Collateral pursuant to the Contract and the

Continuing Guaranty. (Doc. 9-1, p. 7). Plaintiff requests that this Court order


Defendants to return the Equipment to Plaintiff. {Id.). Plaintiff also requests that the

Court affirmatively authorize Plaintiff to sell the Equipment "in partial satisfaction

of the amounts owed under the Contract, reserving unto [Plaintiff] all other collection

rights it may be entitled under the law in order to execute fully on the default

judgment rendered in favor of [Plaintiff]." {Id).

       On October 16, 2020, Plaintiff moved for a Writ of Sequestration pursuant to

Article 3571 of the Louisiana Code of Civil Procedure and Rule 64 of the Federal Rules

of Civil Procedure. (Doc. 2, p. 1). Plaintiffs Motion was granted on March 4, 2021.


(Doc. 10). The writ ofsequestration was issued on March 4, 2021. (Doc. 11). Plaintiff

is now the keeper of the Collateral. (Doc. 14). Therefore, Plaintiffs request to be put

in possession of the property is moot.


       Pursuant to Louisiana Code of Civil Procedure Article 3510, "a final judgment

must be obtained in an action where a writ of attachment or of sequestration has


issued before the property seized can be sold to satisfy the claim." Following the

issuance of a final judgment in this matter, Plaintiff may sell the property to satisfy

its claim.

                                           10
        Case 3:20-cv-00693-BAJ-SDJ        Document 17     07/29/21 Page 11 of 11




IV. CONCLUSION

       Because the Plaintiff has demonstrated that Defendants have defaulted on

their obligations, and because Defendants have failed to appear or otherwise defend

this action, default judgment is warranted.


       Accordingly,

       IT IS ORDERED that Plaintiffs Motion (Doc. 9) is GRANTED.

       IT IS FURTHER ORDERED that Defendants L3 Trucking LLC and Chad

V. Landry are jointly and severally liable for and shall pay to Plaintiff $170,317.10,

representing the principal balance in the amount of $140,800.44, contractual interest

in the amount of $26,191.10, and late fees in the amount of $3,325.56.


      IT IS FURTHER ORDERED that Defendants L3 Trucking LLC and Chad

V. Landry are jointly and severally liable for and shall pay to Plaintiff postjudgment

interest at the rate provided. by 28 U.S.C. § 1961, which shall be computed daily and

compounded annually until this Judgment has been paid in full.

      IT IS FURTHER ORDERED that Plaintiff shall submit supporting

documentation regarding attorney s fees and court costs consistent with this Order


no later than fourteen days after the filing of this order.

      A separate judgment will be issued.


                                                                  ztL
                                Baton Rouge, Louisiana, this ^~10 — day of July, 2021




                                         JUDGE BRIANS, JACKSON
                                         UNITED STATES ITTSTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
                                           11
